           Case 1:20-cv-06539-JMF Document 113 Filed 10/15/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                                Case No. 1:20-cv-06539 (JMF)

Citibank August 11, 2020 Wire Transfers                STIPULATION AND [PROPOSED]
                                                       ORDER CONCERNING EXPERT
                                                       DISCOVERY


          WHEREAS, the parties (the “Parties”) to the above-captioned action (the “Litigation”) are

engaged in discovery proceedings, which include, among other things, expert discovery;

          IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their

undersigned counsel, subject to the approval of the Court, that this Stipulation and [Proposed]

Order Concerning Expert Discovery (the “Expert Discovery Stipulation”) will govern the

protocol for conducting expert discovery in this Litigation:

          1.     With respect to all witnesses any party expects to call as an expert witness at the

trial (a “Testifying Expert”), the party shall, at the times agreed upon in the applicable order

concerning the schedule for expert discovery, exchange final expert reports and rebuttal reports,

and shall produce the Experts for deposition at mutually convenient dates, times and locations,

within the time period permitted by the Court’s order. No subpoena for deposition or documents

need be served on any Testifying Expert.

          2.     If and only if either party retains a rebuttal expert who did not provide an opening

expert report, the opposing party may file a reply report within the time period permitted by the

Court’s Order. The scope of a party’s rebuttal report shall be limited to rebutting positions taken

in the opposing party’s opening report. Similarly, the scope of a party’s reply report shall be

limited to rebutting positions taken in the opposing party’s rebuttal report. The party producing




                                                   1
         Case 1:20-cv-06539-JMF Document 113 Filed 10/15/20 Page 2 of 5




the rebuttal expert shall also produce the expert for deposition in accord with the requirements

identified in Paragraph 1.

        3.      At a minimum, each expert report should include:

                (a)     A complete statement of all opinions to be expressed by the Testifying
                        Expert and the basis and reasons therefor;

                (b)     A list of the documents, data, and other information, upon which the
                        Testifying Expert intends to rely in testifying in this matter;

                (c)     A complete statement of the qualifications of the Testifying Expert;

                (d)     A listing of any other cases in litigation, arbitration, or any administrative
                        proceeding in which the Testifying Expert has submitted an expert report
                        or has testified as an expert at trial or at any hearing or by deposition,
                        within the preceding five years, including, to the extent not otherwise
                        prohibited by confidentiality obligations, the names of the parties, the
                        court in which the action was filed, or if transferred, the court where the
                        action was transferred, the docket number, and any other information
                        necessary to identify the litigation or proceeding; and

                (e)     A listing of all articles, treatises, books, working papers, or other
                        publications authored or co-authored by the expert relating to the subject
                        matter of the Testifying Expert’s expertise within the preceding 10 years,
                        and, upon request, copies of all such (or relevant portions of such) articles
                        or working papers so listed.

        4.      With respect to documents, data and other written materials relied upon by any

Testifying Expert in forming the opinions set forth in the expert report, to the extent that such

documents, data and other materials have been produced in the Litigation, they shall be identified

by (i) Bates number identifying the relevant document or other information, (ii) the deponent

names and the dates for the transcripts of depositions, (iii) the exhibit numbers for any exhibit

from any deposition, or (iv) citations for publicly available articles, cases, statutes, journals,

treatises, regulatory filings, or other sources, at the time when expert reports are exchanged. To

the extent the expert relies on materials not produced in the Litigation, they shall be produced at

the time when expert reports are exchanged.



                                                   2
         Case 1:20-cv-06539-JMF Document 113 Filed 10/15/20 Page 3 of 5




       5.        Notwithstanding anything in Paragraph 3, discovery shall not be permitted into

the following:

            (a) Outlines, draft reports, draft studies, draft affidavits, or draft work papers;
                preliminary or intermediate calculations, computations, or data; or other
                preliminary, intermediate, or draft materials prepared by, for, or at the direction of
                an Expert unless the Expert relies on the aforementioned as the basis for his or her
                opinion;

            (b) Any notes or other writings taken or prepared by or for an expert in connection
                with the Litigation, including, but not limited to, correspondence or memoranda to
                or from, and notes of conversations or meetings with, any party or counsel or
                agent for the party on whose behalf the Testifying Expert was engaged, the
                Testifying Expert’s assistants and/or clerical or support staff, other expert
                witnesses, non-testifying expert consultants, or attorneys for the party offering the
                testimony of such Testifying Expert, unless the Testifying Expert relies on the
                aforementioned as the basis for his or her opinion;

            (c) Written or oral communications between the Testifying Expert or the Testifying
                Expert’s assistants and/or clerical or support staff and any party or counsel or
                other agent for the party on whose behalf the expert was engaged, except to the
                limited extent that a Testifying Expert expressly relies on a communication of a
                matter of fact from such counsel, agent, party, or party affiliate in the expert
                report; and

            (d) Materials or information that may have been reviewed or considered but not relied
                upon by the Testifying Expert.

       6.        Nothing herein, however, shall be construed to prevent deposition questions

relating to the substance of the Testifying Expert’s opinions, including into whether the

Testifying Expert considered alternative theories, methodologies, variables, or assumptions, or

whether the Testifying Expert considered or reviewed particular documents, information or

methods, and the reasons why the expert either did or did not rely on such documents,

information, or methods of analysis in formulating his or her opinion.

       7.        Nothing herein shall be construed to preclude deposition questions concerning the

Testifying Expert’s terms of engagement, compensation, the time spent and work involved in the




                                                  3
         Case 1:20-cv-06539-JMF Document 113 Filed 10/15/20 Page 4 of 5




preparation of the Testifying Expert’s report or testimony, or any facts or assumptions provided

by a party and relied upon by the Testifying Expert.

       8.      Where a Testifying Expert is affiliated with a firm that has also provided

non-testifying expert consulting advisory services to a party, the work product of the non-

testifying expert consultants shall not be subject to expert discovery, except to the extent such

material has been expressly relied upon by the Testifying Expert in forming his/her opinions set

forth in the expert report. To the extent this Expert Discovery Stipulation limits discovery that

would otherwise be available pursuant to the Federal Rules of Civil Procedure, the Parties agree

to abide by the limits set forth in this Expert Discovery Stipulation.

       9.      Nothing in this Expert Discovery Stipulation constitutes an admission or

concession that any of the information exempted from discovery by this Expert Discovery

Stipulation would otherwise be discoverable or admissible. Further, nothing in this Expert

Discovery Stipulation requires discovery of any information that would otherwise be protected

from discovery by the attorney client privilege, work product doctrine, or any other applicable

privileges or protections, including but not limited to privileged material between outside

counsel and Fed. R. Civ. P. Rule 26(a)(2)(C) expert witnesses.

       10.     Any fees charged by an expert for responding to discovery, including time spent

at depositions, shall be paid by the party who has retained the expert.

       11.     Nothing herein shall limit or waive any party’s right to object for any reason to:

(i) the admission, in whole or in part, of any opposing party’s expert opinion into evidence, or

(ii) the qualifications of any person to serve as an expert witness.

       12.     This agreement may be amended only by written stipulation among all parties or

upon order of the Court for good cause shown.




                                                  4
        Case 1:20-cv-06539-JMF Document 113 Filed 10/15/20 Page 5 of 5




Dated: October 14, 2020

      QUINN EMANUEL URQUHART &                 MAYER BROWN LLP
      SULLIVAN, LLP

By:   /s/ Robert Loigman                 By:   /s/ Matthew D. Ingber
      Michael Carlinsky                        Matthew D. Ingber
      Robert Loigman                           Christopher J. Houpt
      Benjamin Finestone                       Michael Rayfield
      Adam M. Abensohn                         Luc W. M. Mitchell
      Anil Makhijani                           Anjanique M. Watt
      Alexandre Tschumi                        1221 Avenue of the Americas
      Zachary Russell                          New York, New York 10020
      51 Madison Avenue, 22nd Floor            (212) 506-2500
      New York, New York 10010
      (212) 849-7000                           THE LAW OFFICES OF JOHN F. BAUGHMAN,
      michaelcarlinsky@quinnemanuel.com        PLLC
      robertloigman@quinnemanuel.com
      benjaminfinestone@quinnemanuel.com       John F. Baughman
      adamabensohn@quinnemanuel.com            Nathaniel Marmon
      anilmakhijani@quinnemanuel.com           299 Broadway, Suite 207
      zacharyrussell@quinnemanuel.com          New York, New York 10007
      alexandretschumi@quinnemanuel.com        (347) 241-6347

      Bennett Murphy                           Attorneys for Plaintiff
      865 S. Figueroa Street, 10th Floor
      Los Angeles, CA 90017
      (213) 443-3000
      bennettmurphy@quinnemanuel.com

      Attorneys for Defendants


SO ORDERED.

               15 2020
Dated: October __,                             ___________________________________
                                                HON. JESSE M. FURMAN
                                                UNITED STATES DISTRICT JUDGE




                                           5
